Lydon, J.
(dissenting). I agree that the final order must be reversed, but I dissent from so much of the determination about to be made as directs a new trial.
The ground assigned for reversal in the prevailing opinion is that a jury trial was erroneously ordered. I find it unnecessary to decide the question whether, on general principles, the erroneous direction of a jury trial in a court of law is prejudicial to the opposing party. The right to a jury trial is ordinarily considered a privilege and its denial, in a case where a party is entitled to it, is always prejudicial error. It does not follow that the converse is true. But however that may be, the granting of a jury trial in the case before us was not prejudicial to the landlords. It did not make the slightest difference how the case was tried because, on the undisputed facts, the landlords were entitled to a final order.
The case was submitted to the jury on an entirely erroneous theory. They were told that the only question in the case was whether the letter of December 24, 1934, expressing the tenants’ election to renew the lease, had been mailed and received. But it was wholly immaterial what the jury might conclude on that point on the disputed testimony. The original landlord had protected himself against the danger of having to litigate such an issue. He had provided in the lease that the written election to renew must be delivered to himself or his agents in person. (Beakes v. Da Cunha, 126 N. Y. 293, 297.)
A verdict for the landlords should, therefore, have been directed, and even though the motion for such a direction may have been faulty and even though the exception to the charge may have been unavailing, there must be a reversal. (Barden v. New York Central R. R. Co., 181 App. Div. 306; Feneis v. Lewin, 185 id. 41; Garlinger v. Linwood Construction Co., 206 id. 107; Devoy v. Irish World, etc., Inc., 208 id. 319.)
Since there is no claim that timely personal notice of election to renew the lease was ever given to the landlords or their agents, it is useless to order a new trial. A final order in favor of the landlords should be directed.
Final order reversed and a new trial ordered before the court without a jury in the second district, with thirty dollars costs to appellants to abide the event.